Citation Nr: 0333212	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas





THE ISSUES

1.  Service connection for cough and headaches due to an 
undiagnosed illness.

2.  Service connection for an upset stomach due to an 
undiagnosed illness.





ATTORNEY FOR THE BOARD

J. Johnston. Counsel




INTRODUCTION

The veteran is reported to have had active military duty from 
July 1989 to March 1991, with service in the Persian Gulf 
from September 1990 to April 1991.   

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA), Regional Office 
(RO) in Houston, Texas.  


REMAND

There are no service medical records on file.  Although there 
are documented requests for the service medical records, 
there is no indication of a response from the National 
Personnel Records Center indicating that a search for these 
records was conducted and/or that they could not be located.  
The service medical records must be located or documentation 
of an unsuccessful search must be added to the file.  

The veteran was provided a VA examination for undiagnosed 
illness in September 2000, but the report does not contain 
any findings or diagnoses.  It also does not appear that the 
physician conducting the examination had access to or 
reviewed the veteran's claims folder.  After any additional 
records are collected, another examination for undiagnosed 
illness is in order.  See also, 38 U.S.C.A. § 5107A(d)(2) 
(West 2002).  

Although it is clear that the RO attempted to develop this 
case and notified the veteran of the type of evidence 
necessary to substantiate his claim, the veteran has not been 
notified of the laws and regulations of the Veterans Claims 
Assistance Act (VCAA) and has not clearly been notified of 
the evidence he is responsible to submit and what evidence VA 
would collect on his behalf in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A better record of 
compliance with VCAA is in order.  

The case is REMANDED for the following:

1.  The service medical records must be 
located or documentation of an 
unsuccessful search must be added to the 
file. 

2.  The RO should notify the veteran of 
the regulations concerning the duties to 
assist and notify of VCAA.  This 
notification should include a clear 
statement of what evidence the veteran is 
responsible to submit and what evidence 
VA will collect (and/or has already 
collected) on his behalf.  The 
notification should offer to assist the 
veteran in collecting any relevant 
private medical records he identifies by 
the proper completion and return of 
medical release forms.  The veteran 
should be requested to indicate whether 
he has continued to be treated by any VA 
medical facilities, and to identify the 
times and places of such treatment (VA 
records are presently on file through 
November 2001).  The VCAA notice should 
also be in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The RO 
should then follow up to collect any 
medical evidence identified for inclusion 
in the claims folder.

3.  Thereafter, the veteran should be 
provided a VA examination to determine 
the nature and etiology of his 
complaints.  The veteran's claims folder 
must be provided to the physician for 
careful review in conjunction with the 
examination.  Any diagnostic or 
laboratory studies necessary to a 
complete examination should be ordered.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings in connection with the claimed 
conditions.  Based on the review of the 
case, it is requested that the examiners 
express an opinion as to whether it is at 
least as likely as not that the veteran 
has a current disability manifested by 
cough, headaches and an upset stomach due 
to an undiagnosed illness.  If the 
physician concludes, from record review 
and current examination, that the 
veteran's symptoms are attributable to 
one or more known diseases, then he is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any or all of these diagnoses had 
onset during the veteran's active 
military service.  A statement of reasons 
and bases for all opinions provided is 
essential.

4.  The RO should then readjudicate the 
veteran's pending claims, with 
consideration of any additional evidence 
added to the record, and of the results 
of the examination for undiagnosed 
illness.  If the benefits sought are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case, which includes a 
discussion of compliance with VCAA 
requirements and any evidence that is 
obtained.  The veteran should be provided 
with an opportunity to respond.  
Thereafter, the case should be returned 
to the Board after compliance with all 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




